Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 10/20/2021 have been entered.
Claim Rejections - 35 USC § 112

The rejection of claim 6 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been removed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,674,665 (Van Kirk hereinafter).
In re claim 1, with reference to Figs. 2-4 (see Fig. 4 detail below), Van Kirk discloses: A tote, comprising: a hollow main body having a front wall (22), a rear wall (other 22), a first sidewall (20), a second sidewall (other 20), and a base wall (24), the hollow main body further having a lip (26) extending laterally outwardly from the front wall, the rear wall, the first sidewall, and the second sidewall, the lip defining a perimeter of an opening at an end of the hollow main body, the opening disposed opposite the base wall, a sealing channel formed in the lip and extending around the perimeter of the opening (receives lip 64, see Fig. 4), and at least one drain (including aperture 34) 

[AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (Lip)]
    PNG
    media_image1.png
    522
    322
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Funneling Wall)][AltContent: arrow][AltContent: textbox (Side Surface/ Rim)][AltContent: rect][AltContent: textbox (Drainage Passageway)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (Base Wall)][AltContent: arrow][AltContent: ][AltContent: rect][AltContent: rect][AltContent: textbox (Drain)][AltContent: ][AltContent: textbox (Sealing channel)]
In re claim 2, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one drain includes, a drainage 
In re claim 3, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one aperture includes a plurality of the apertures spaced apart along a width of the base wall (See fig. 3).
In re claim 4, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the drainage passageway includes a first partition (32) and a second partition (other 32), the first partition and the second partition together with the funneling wall (30) defining at least a first drainage passageway, a second drainage passageway, and a third drainage passageway (any three consecutive passageways separated by partitions 32), and the plurality of apertures including a first aperture, a second aperture, and a third aperture (any three consecutive apertures 34), the first drainage passageway having the first aperture, the second drainage passageway having the second aperture, and the third drainage passageway having the third aperture.
In re claim 5, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one drain is positioned laterally outside of the sealing channel (see fig. 4, drain is located further outwards from containing space than sealing channel) and a gap is formed between the hollow main body and the funneling wall (i.e. the width of the sealing channel, see Fig. 4 detail above, gap is located between wall 20 and funneling wall).
In re claim 6, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one drain includes at least one front drain, at least one rear drain, at least one first sidewall drain, the at least one front drain formed in a front section of the lip adjacent the front wall, the at least one rear drain formed in a rear section of the lip adjacent the rear wall, the at least one first sidewall drain formed in a first sidewall section of the lip adjacent the first sidewall, and the at least one second sidewall drain formed in a second sidewall section of the lip adjacent the second sidewall (three consecutive drains are located along each wall 20 and 22, see fig. 3).
In re claim 7, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the sealing channel is defined by a concave portion of a top surface of the lip (see Fig. 4 below).

[AltContent: textbox (Concave portion)][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    407
    456
    media_image2.png
    Greyscale
 
    PNG
    media_image1.png
    522
    322
    media_image1.png
    Greyscale

In re claim 8, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the lip has at least one surface having a downward slope extending from the sealing channel to the at least one drain, the downward slope adapted to direct the fluid away from the sealing channel and into the at least one drain (wall 30 slopes inwardly and downwardly, see Fig. 4).
In re claim 9, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including at least one handle portion formed in the lip and positioned outside of the sealing channel (one installing the box would handle via the bottom of wall 28 as the handle portion).
In re claim 10, with reference to the Figs. noted above, Van Kirk discloses: A lid, comprising: a main body with a center portion, a collar, and a sealing rib (64), the collar disposed around the center portion and forming a perimeter of the lid, the collar having a top surface, a bottom surface, and a side surface, the side surface extending downwardly from the top surface, and the sealing rib formed in the collar and extending around the perimeter of the lid (See Fig. 4 detail below, note that Applicant’s sealing rib 66 is not around the extreme perimeter of the lid, but rather a perimeter of the lid in Applicant’s Fig. 6), wherein the sealing rib defines a plurality of indentations (note that the inside corner grooves of 64 are read as the indentations).

[AltContent: textbox (Collar Side Surface)][AltContent: arrow][AltContent: textbox (Indentation(s))][AltContent: rect][AltContent: arrow][AltContent: textbox (Center Portion)][AltContent: oval][AltContent: textbox (Collar)][AltContent: arrow]
    PNG
    media_image3.png
    260
    251
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    374
    390
    media_image4.png
    Greyscale

In re claim 11, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the sealing rib is defined by a convex portion of the bottom surface of the collar (see Fig. 4 detail above).
In re claim 12, with reference to the Figs. noted above, Van Kirk discloses: A lid, comprising: A tote assembly, comprising: a tote including a hollow main body having a front wall, a rear wall, a first sidewall, a second sidewall, and a base wall, the hollow main body further having a lip extending laterally outwardly from the front wall, the rear wall, the first sidewall, and the second sidewall, the lip defining a perimeter of an opening at an end of the hollow main body, the opening disposed opposite the base wall, a sealing channel formed in the lip and extending around the perimeter of the opening, and at least one drain formed in the lip and adapted to direct a fluid away from the sealing channel, wherein the at least one drain includes a funneling wall extending downward from the lip and beyond a side surface of the lip (as in re claim 1 above); and a lid having a main body with a center portion, a collar, and a sealing rib, the collar disposed around the center portion and forming a perimeter of the lid, the collar having a top surface, a bottom surface, and a side surface, the side surface of the collar extending downwardly from the top surface (See fig. 4 detail at in re claim 10 above), and the sealing rib formed in the collar and extending around the perimeter of the lid (as in re claim 10 above), wherein the collar forms an interference fit with the lip of the tote (interfering/contact between the bottom of lid wall 60 with lip wall 30 denotes fully seated position of lid), and wherein the sealing rib is disposed in the sealing channel and forms a fluid tight seal therebetween (column 2, lines 9-13).
In re claim 13, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one drain includes a drainage passageway and at least one aperture, the drainage passageway defined by a rim of an opening in the lip, the funneling wall extending downward from the rim, and a base wall 
In re claim 14, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one aperture includes a plurality of the apertures spaced apart along a width of the base wall (as in re claim 3 above).
In re claim 15, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the drainage passageway includes a first partition and a second partition, the first partition and the second partition together with the funneling wall defining at least a first drainage passageway, a second drainage passageway, and a third drainage passageway, and the plurality of apertures including a first aperture, a second aperture, and a third aperture, the first drainage passageway having the first aperture, the second drainage passageway having the second aperture, and the third drainage passageway having the third aperture (as in re claim 4 above).
In re claim 16, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one drain is positioned laterally outside of the sealing channel (as in re claim 5 above).
In re claim 17, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one drain includes at least one front drain, at least one rear drawing, at least one first sidewall drain, the at least one front drawing formed in a front section of the lip adjacent the front wall, the at least one rear drain formed in a rear section of the lip adjacent the rear wall (as in re claim 6 above).
In re claim 18, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the at least one first sidewall drain formed in a first 
In re claim 19, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the sealing channel is defined by a concave portion of a top surface of the lip, and the sealing rib is defined by a convex portion of the bottom surface of the collar (as in re claims 7 and 11 above).
In re claim 20, with reference to the Figs. noted above, Van Kirk discloses the claimed invention including wherein the lip has at least one surface having a downward slope extending from the sealing channel to the at least one drain, the downward slope adapted to direct the fluid away from the sealing channel and into the at least one drain (as in re claim 8 above).

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7 and 8 of the Remarks that element 30 of Van Kirk cannot be considered to teach the funneling wall of the drain since it is an outer side wall of element 26.  However, as clarified above, the funneling wall portion of wall 30 funnels liquids toward the aperture as well as extends downwards from an upper portion of the lip and beyond a side surface of the lip (see Fig. 4 detail in re claim 1 above).  Note that Applicant has claimed that the drain is formed “in” the lip, and therefore the entire funneling wall of the drain cannot be considered separate from the entire lip or to 
Applicant argues on page 9 of the Remarks that the rib of Van Kirk does not include indentations as claimed.  However, as in re claim 10 above, Van Kirk does indeed teach indentations along the rib due to the shape of the rib.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733